The complainant is the owner of a lot in the city of Washington, District of Columbia, and conveyed in trust the said lot to Edward Ingle and Seth I. Todd to secure the payment of a sum of money. The debt was paid, and he prays that a trustee be appointed to release the trust. He states that Edward Ingle, one of the trustees, died and left Seth I. Todd, the survivor, who also died, leaving infant heirs.
*115Joseph S. Clarke, the cestui que trust, certified to the payment of the debt.
The court decreed as follows :
This cause coming on to be heard by consent of parties on the bill and exhibits of the complainant, and the answers of •Joseph S. Clarke, and of Ellen G. Todd and Thomas G. Todd, by their guardian, Thomas H. Gillis, for that purpose •duly appointed under authority of a commission issuing out of this court, and in due form executed and returned, and the same having been heard and considered, it is this first day •of December, 1842, by the court ordered and decreed, that •all the right, title, interest and estate of the said defendants, and all of them, in and to the piece and parcel of land * * * be conveyed and released to the said ¥m. C. Orme, his heirs and assigns, and for that purpose that ¥m. Ward be, and is hereby appointed guardian of said infant defendants, to execute, acknowledge and deliver as such guardian a sufficient deed therefor, and in default of •such conveyance being duly executed on or before the first Monday in January, 1843, that this decree be recorded •among the said records of Washington county, to operate as •a conveyance according to the Act of Assembly of Maryland in such case made and provided.